ON REMAND
Per Curiam.
This matter was remanded from the Supreme Court to the Court of Appeals for consideration in light of United Paperworkers International Union, AFL-CIO v Misco, Inc, 484 US —; 108 S Ct 364; 98 L Ed 2d 286, 302 (1988). As stated by Justice White:
In [W R Grace & Co v Rubber Workers], we recognized that "a court may not enforce a collective-bargaining agreement that is contrary to public policy,” and stated that "the question of public policy is ultimately one for resolution by the courts.” [461 US 757, 766; 103 S Ct 2177; 76 L Ed 2d 298 (1983).] We cautioned, however, that a court’s refusal to enforce an arbitrator’s interpretation of such contracts is limited to situations where the contract as interpreted would violate "some explicit public policy” that is "well defined and dominant, and is to be ascertained 'by reference to the laws and legal precedents and not from general considerations of supposed public interests.’ ” [Emphasis in original.]
After reviewing this case in light of United Paperworkers, we reaffirm our prior holding.